UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8576


BILLY G. ASEMANI,

                  Plaintiff - Appellant,

             v.

STATE OF MARYLAND; GARY D. MAYNARD, Secretary; J. MICHAEL
STOUFFER, Commissioner; KATHLEEN S. GREEN, Warden,

                  Defendants – Appellees,

STEPHANIE JUDITH LANE WEBER,

                  Party-in-Interest - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-02618-RDB)


Submitted:    May 21, 2009                    Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.    Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Billy G. Asemani appeals the district court’s order in

this   42   U.S.C.    § 1983    (2000)    action.    We   have   reviewed    the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.              Asemani v. Maryland,

No. 1:08-cv-02618-RDB (D. Md. Dec. 4, 2008).                  We dispense with

oral   argument      because    the    facts   and   legal    contentions    are

adequately    presented    in    the     materials   before    the   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                         2